On November 1, 2008, the defendant was sentenced as follows: Count I: Twenty (20) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Vehicular Homicide While Under the Influence, a Felony; and Count II: Twenty (20) years in the Montana State Prison, with fifteen (15) years suspended, for the *55offense of Vehicular Homicide While Under the Influence, a Felony. Counts I and II shall run consecutively with each other. The Court recommends the Defendant be placed in the WATCh program, chemical dependency treatment, Boot Camp and pre-release, if deemed appropriate by the Department of Corrections.
On August 6, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Steve Eschenbacher. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6th day of August, 2009.
DATED this 20th day of August, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.